IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1419-11


RODNEY O'NEAL WILLIAMS, Appellant
 
v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

TARRANT COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
because it does not contain a complete copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: November 9, 2011
Do Not Publish